COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00148-CV


IN RE RAMON RUIZ                                                    RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

                                I. Introduction

      In five issues, Relator Ramon Ruiz seeks a writ of habeas corpus, arguing

that the order jailing him for contempt for nonpayment of temporary child and

spousal support is invalid.   We grant the relief requested in his petition and

release his bond.2




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
      While awaiting a response from the real party in interest, this court
ordered Relator discharged upon filing of a bond.
                          II. Invalid Commitment Order

      In his first issue, Relator complains that the commitment order is invalid.

The order, which incorrectly states that Relator did not appear,3 is entitled, “Order

Holding Respondent in Contempt for Failure to Pay Child Support and Spousal

Support, Granting Judgment, and for Commitment to County Jail.”4 [Emphasis

added.] It contains no language directing the sheriff to take Relator into custody

and merely states, “IT IS ORDERED that all writs and other process necessary

for the enforcement of this order be issued.” And it does not appear from the

record here that anything else was ever issued to direct the sheriff to take Relator

into custody.

      “A person may not be confined without a valid order of commitment.” Ex

parte Wilson, 797 S.W.2d 6, 7 (Tex. 1990) (orig. proceeding). “A commitment

order is the warrant, process, or order by which a court directs a ministerial

officer to take custody of a person.” In re Jorge, No. 02-12-00407-CV, 2012 WL
5275343, at *1 (Tex. App.—Fort Worth, Oct. 26, 2012, orig. proceeding) (mem.

      3
      The record of the two-day hearing reflects not only that Relator and his
counsel were present but also that Relator testified.
      4
        In the order, the trial court found Relator in contempt for failing to pay child
support on October 1, 2012; November 15, 2012; December 15, 2012; January
15, 2013; February 15, 2013; and March 15, 2013, and failing to pay spousal
support on October 15, 2012; November 1, 2012; December 1, 2012; January 1,
2013; February 1, 2013; March 1, 2013; and April 1, 2013 and ordered him
“committed to the Denton County Jail for a period of 180 calendar days for each
violation, the sentences to be served consecutively, day for day, for a total of 180
calendar days.” [Emphasis added.] As reflected by the trial judge’s ruling at the
hearing, sentencing Relator “to 180 days confinement,” the use of “consecutively”
in the order is apparently incorrect.
                                      2
op.). An order that lacks any directive to the sheriff to take a person into custody

cannot constitute a commitment order. Id.

      Here, even though the contempt order has “for commitment to county jail”

in its title and sentences Relator to commitment in the county jail, because it

lacks any directive to the sheriff to take Relator into custody, and no other

document was signed by the trial court or issued by the court clerk containing the

required directive, Relator has been illegally restrained. See id. Therefore, we

sustain Relator’s first issue, and based on our disposition here, we need not

reach Relator’s remaining four issues. See Tex. R. App. P. 47.1.

                                     III. Conclusion

      Having sustained Relator’s first issue, we order him immediately

discharged from custody, and we order Relator and any sureties discharged from

all obligations on Relator’s bond.



                                               BOB MCCOY
                                               JUSTICE


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 30, 2013




                                        3